United States Court of Appeals
                     For the First Circuit


Nos. 20-1097
     20-1141

 JOSE PINEDA, JOSE MONTENEGRO, MARCO LOPEZ, and JOSE HERNANDEZ,
   on behalf of themselves and all others similarly situated,

                     Plaintiffs, Appellees,

                               v.

    SKINNER SERVICES, INC., d/b/a Skinner Demolition, THOMAS
    SKINNER, DAVID SKINNER, ELBER DINIZ, and SANDRO SANTOS,

                     Defendants, Appellants.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. F. Dennis Saylor, IV, U.S. District Judge]


                             Before

                  Lynch, Thompson, and Kayatta,
                         Circuit Judges.


     Michael B. Cole, with whom Gregory J. Aceto and Aceto, Bonner
& Cole, P.C. were on brief, for appellants.
     Jasper Groner, with whom Nathan P. Goldstein, Paige W.
McKissock, and Segal Roitman, LLP were on brief, for appellees.


                        December 30, 2021
            LYNCH, Circuit Judge.              The district court entered a

preliminary      injunction     against       Skinner     Services,    Inc.,   d/b/a

Skinner Demolition, Thomas Skinner, David Skinner, Elber Diniz,

and    Sandro    Santos    (collectively,        "Skinner"),    finding      Skinner

likely had violated state and federal wage laws as to its laborers

and was trying to transfer assets from the laborers'                           reach.

Skinner had created four separate entities after the laborers filed

this   lawsuit,     all    of   which   the     workers    allege     were   used   to

dissipate or hide assets.          This injunction comes after the court

had held Skinner in contempt for retaliating against one of its

laborers who participated in this suit.                     Skinner appeals the

preliminary injunction.

            Skinner's primary appellate argument, which is mistaken,

is based on an incorrect reading of the Supreme Court's holding in

Grupo Mexicano de Desarrollo S.A. v. Alliance Bond Fund, Inc., 527

U.S. 308 (1999).          The Court held in Grupo Mexicano that federal

courts lack equitable jurisdiction under Federal Rule of Civil

Procedure 65 to enter preliminary injunctions that prevent the

transfer of assets pending the adjudication of a claim for money

damages.        Id. at 333.      Grupo Mexicano does not constrain the

district court's authority to grant analogous relief under Rule 64

when authorized by the law of the forum state, as is the case here.

The district court's entry of a preliminary injunction is affirmed.




                                        - 2 -
     I.    Background

             Skinner Demolition is a company that performs demolition

work on construction sites throughout New England and other nearby

states. It is owned and managed by the individual defendants named

in this case.      Jose Pineda, Jose Montenegro, Marco Lopez, and Jose

Hernandez (collectively, "Pineda") are former low-wage employees

of Skinner Demolition.          They have sued Skinner on behalf of

themselves and other similarly situated workers for unpaid wages.

             Pineda alleges two categories of violations: Skinner

unlawfully excluded from the workers' pay the time spent reporting

to   and    from   Skinner   Demolition's       headquarters       (the   "Yard"),

despite     apparently     requiring    the    workers   to   so    report   daily

("Reporting Policy")1; and Skinner improperly deducted from each

worker approximately an hour of pay per week to pay for a uniform

laundering service ("Uniform Policy").                The workers' expert has

opined      that   these     violations        have    resulted      in    between

approximately $400,000 and $650,000 in unpaid wages.

             Pineda alleges that between August 2013 and January

2016, Skinner required the workers to report to the Yard each


      1   This policy did not apply to laborers living in and
around Boston, Massachusetts. Accordingly, the Reporting Policy-
based FLSA collective and Rule 23 class exclude this group of
laborers. See Pineda v. Skinner Servs., Inc. ("Pineda III"), No.
16-cv-12217, 2019 WL 3754015, at *1, *6, *11–12 (D. Mass. Aug. 8,
2019). These laborers were not excluded from the collective or
class relating to the Uniform Policy which is next described. Id.
at *10.


                                       - 3 -
morning to receive job assignments and collect tools and equipment.

The workers were not told their assigned construction site before

arriving at the Yard.        The workers also were required to report to

the Yard at the end of each workday to return the tools and

equipment.       The Reporting Policy violations alleged under both

state and federal law are that, although the construction jobsites

could be anywhere between forty-five minutes and three hours' drive

from the Yard, the workers were not permitted to "punch in" to

begin paid work until they arrived at their first jobsite for the

day.       These workers were also required to "punch out" when they

left their final construction site, before returning to the Yard.

Subject to rare exceptions, the workers were not paid for travel

time between the Yard and the construction sites.2

              As to the Uniform Policy, the violations alleged are

that, from August 5, 2013 through the present, Skinner would deduct

approximately an hour of wages per week from certain employees'

paychecks for "uniform washing," regardless of how much the service

actually cost or whether the worker actually utilized the service.

Pineda      states   that   Skinner   "rarely   washed   Class   Plaintiffs'




       2  The workers who drove to and from Skinner Demolition
headquarters   (referred   to   as   "Driver   Plaintiffs")   were
occasionally, but not always, paid for up to an hour of travel
each way, never more. The workers allege that Skinner also "would
occasionally pay Driver Plaintiffs $20 per day for gas, regardless
of how much gas Driver Plaintiffs used during the workday. Driver
Plaintiffs often used more than $20 of gas in a given workday."


                                      - 4 -
uniforms or performed any other services in exchange for the

'uniform washing' fee."

            A. Department of Labor Investigation

            Between 2013 and 2015, the Wage and Hour Division of the

U.S.   Department   of    Labor     investigated      the   wage   practices    of

Skinner.    Following that investigation, the primary investigator

prepared and submitted a ten-page report, concluding that Skinner

violated Sections 7 and 11 of the Fair Labor Standards Act, 29

U.S.C. § 201 et seq. ("FLSA").             The report stated that

            the employees would show up at the [Yard],
            participate in "pre-tour" activities such as
            loading the truck with tools and other
            equipment and being assigned work, and then
            ride to the job site on the company vehicle,
            all at the instruction of the employer. All
            of this work was unpaid for the purposes of
            hours worked as defined under 29 CFR 785.38
            (Travel that is all in the day's work). . . .
            Thus, employees are not punching in at the
            [Yard] as they should be, but rather, they are
            punching in some 2 hours later upon arrival at
            the job site, which is long after they've
            arrived at work and performed pre-tour
            activities.

The investigator estimated that Skinner owed a total of more than

$800,000 in back wages to over 100 employees.                      The Assistant

District    Director    thereafter     ended    the   Department     of    Labor's

investigation    due     to   the   present     litigation    and    a    separate

complaint     pending    before      the     Equal    Employment     Opportunity

Commission.




                                      - 5 -
           B. Procedural History

           Pineda filed this action in 2016, alleging collective

claims under the FLSA, and class claims under the Massachusetts

Overtime   Law,   Mass.     Gen.     Laws     ch.    151,    §§     1A   &   1B,   the

Massachusetts Fair Minimum Wage Act, Mass. Gen. Laws ch. 151, § 1,

et seq., the Massachusetts Wage Act, Mass. Gen. Laws ch. 149,

§ 148, and the Massachusetts Fair Wage Act, Mass. Gen. Laws. Ch.

151, § 19(5).

           On September 6, 2017, the district court conditionally

certified the FLSA collective.              The court thereafter entered a

protective order to prohibit Skinner from retaliating against any

workers who participate or assist in this litigation.                        Skinner,

having terminated one of its workers in August 2018 for opting

into the collective action and testifying favorably to the workers

in a deposition, was held in contempt of court in December 2018

for violating the protective order.

           On August 8, 2019, the district court certified two

classes under Federal Rule of Civil Procedure 23 as to Pineda's

state law claims.        The court observed as to the Reporting Policy

class, inter alia, that "[i]f, as plaintiffs allege, Skinner

required its laborers during the class period to report to the

Yard to load equipment and receive jobsite assignments without

compensation,     that     would     likely     be    a     clear    violation     of

Massachusetts wage laws."          Pineda v. Skinner Servs., Inc. ("Pineda


                                      - 6 -
III"), No. 16-cv-12217, 2019 WL 3754015, at *6, *11–12 (D. Mass.

Aug. 8, 2019).     The court added for the Uniform Policy class that

"plaintiffs have proffered evidence that their enrollment in the

[uniform washing] program was involuntary," and thus unlawful.

Id. at *11 (emphasis in original).

           As    these    proceedings     were    taking   place,    the   four

individual defendants created four new entities: Skinner Disposal

(organized on January 3, 2017); Skinner Consulting (organized on

March 16, 2017); Skinner Staffing (organized on April 21, 2017);

and 155 Shakedown Street (organized on December 11, 2017).                  The

workers have alleged that Skinner created these entities in order

to   "transfer   corporate     assets     and    prevent   [p]laintiffs    from

recovering damages should they prevail on their claims."                    The

record discloses the following about these entities.

           Skinner       Disposal   was   created    to    provide   "roll-off

dumpster services," a service also provided by Skinner Demolition.

Skinner Disposal primarily served one client: Skinner Demolition.

Its only employees were defendants Thomas Skinner and Sandro Santos

and those "borrowed" from Skinner Demolition.              All employees were

paid through Skinner Demolition's payroll, and Skinner Demolition

covered additional expenses for Skinner Disposal.                In February

2019, Skinner Disposal was sold for several million dollars.3


      3   Less than two months after this sale, Skinner reported
to the court that paying approximately $46,000 into escrow would


                                     - 7 -
Pineda contends the company "was created by Defendants for the

purpose of transferring and sheltering their assets."

           Skinner    states     that     Skinner        Consulting      provided

"construction    consulting     for    estimating    projects      and    project

management."      Skinner     Demolition      was    a    client   of     Skinner

Consulting,     and   Skinner    Consulting's        sole    owner,      officer,

director, and employee was David Skinner, who was paid $10,000

each month by Skinner Demolition.             Pineda alleges the company

"operated as merely a vehicle through which Skinner Demolition

funneled money to David."        The company was dissolved by August

2019.

           There is no evidence the remaining two entities, Skinner

Staffing and 155 Shakedown Street, ever became operational.

           In September 2019, Skinner filed three summary judgment

motions.   Pineda filed a memorandum in opposition in October 2019,

together with a motion for preliminary injunction, prejudgment

attachment, attachment by trustee process, or discovery in the

alternative.     In the motion for injunctive relief, the workers

argued that they had "reasonable concern that [d]efendants will

accelerate any efforts to insulate their individual and corporate

assets to avoid a meaningful recovery for [p]laintiffs."                        The

district court held a hearing on the pending motions in December



make it difficult for Skinner            to   make   payroll    and      meet   its
obligations to creditors.


                                      - 8 -
2019.    The motion for a preliminary injunction was allowed on

December 23, 2019, Pineda v. Skinner Services, Inc. ("Pineda IV"),

No. 16-cv-12217, 2019 WL 8262655, at *3-4 (D. Mass. Dec. 23, 2019),

after which Skinner appealed and moved for reconsideration.    The

motion for reconsideration was denied in January 2020, Pineda v.

Skinner Services, Inc. ("Pineda VI"), No. 16-cv-12217, 2020 WL

1310035 (D. Mass. Jan. 24, 2020), and another appeal followed.

           The preliminary injunction orders "Skinner Demolition,

and all persons or entities with knowledge of this Order acting in

concert with them" to:

           - [R]estrain[] from selling, transferring, or
             otherwise conveying any assets of Skinner
             [Demolition], except in the ordinary course
             of business, unless the net value of the
             assets of Skinner [Demolition] will be at
             least $1,425,000 regardless of any such
             sale, transfer, or conveyance[;]

             . . .

           - [P]rovide reasonable advance notice to
             plaintiffs for any sale, transfer, or
             conveyance of any asset having a value of
             more than $25,000; and

           - [W]ithin 21 days of this order, provide    an
             accounting of the sale, transfer,          or
             conveyance of any asset having a value     of
             more than $25,000 from November 2, 2016,   to
             the date of this order.4

     4     The court's order further directed a writ of attachment
to issue pursuant to Mass. R. Civ. P. 4.1(c) as to the physical,
tangible property of Skinner Demolition in the amount of $1.425
million. Pineda IV, 2019 WL 8262655, at *4.      Skinner does not
challenge in this appeal that portion of the order for
jurisdictional reasons. See Charlesbank Equity Fund II v. Blinds


                               - 9 -
Pineda IV, 2019 WL 8262655, at *3.             In a January 2020 Memorandum

and Order, the district court "stayed" the accounting provisions

in   part   pending     appeal,     authorizing    Skinner    to    provide    the

accounting only to the court for in camera review.                 See Pineda v.

Skinner     Servs.,    Inc.    ("Pineda   V"),    No.   16-cv-12217,    2020    WL

1308086, at *1 (D. Mass. Jan. 23, 2020).

  II.     Discussion

             Skinner    uses    a   "belt   and    suspenders"     approach     to

challenging the preliminary injunction.             We take each argument in

turn.

             A. Legal Standards

             Our review of a district court's decision to grant a

preliminary injunction is for abuse of discretion.                   OfficeMax,

Inc. v. Levesque, 658 F.3d 94, 97 (1st Cir. 2011).                 "Within that

framework, however, findings of fact are reviewed for clear error

and issues of law are reviewed de novo."                Braintree Lab'ys, Inc.

v. Citigroup Glob. Marks. Inc., 622 F.3d 36, 41 (1st Cir. 2010)

(quoting United States v. Weikert, 504 F.3d 1, 6 (1st Cir. 2007)).

             Under Massachusetts law, a party seeking a preliminary

injunction must meet a three-part test: (1) that he likely is to



To Go, Inc., 370 F.3d 151, 156 (1st Cir. 2004) ("It is common
ground that -- at least in the absence of special circumstances
-- federal appellate courts lack jurisdiction to undertake
interlocutory   review    of   orders    granting   prejudgment
attachments.").


                                      - 10 -
succeed on the merits, (2) that he likely will suffer irreparable

harm     in    the   absence       of     the     preliminary    relief,      and

(3) that the risk of irreparable harm outweighs the potential harm

to the nonmoving party if the injunction is awarded.                   Mass. Port

Auth. v. Turo Inc., 166 N.E.3d 972, 978 (Mass. 2021).

              B. The District Court had the Authority to Enter the
                 Preliminary Injunction

              Skinner's primary appellate argument is that, based on

the Supreme Court's decision in Grupo Mexicano, the district court

was    without   authority    to   grant        preliminary   relief    enjoining

Skinner from using its assets pending the adjudication of Pineda's

wage and hour claims.        See 527 U.S. at 333.

                  i. Grupo Mexicano Did Not Limit the District Court's
                     Authority to Act Under Rule 64

              Skinner's   argument       that    the   preliminary   injunction,

which was issued under Massachusetts law, contravenes the holding

in Grupo Mexicano is without merit.                The Supreme Court held in

Grupo Mexicano that federal courts have "no authority [under Rule

65] to issue a preliminary injunction preventing petitioners from

disposing of their assets pending adjudication of respondents'

. . . claim for money damages."           527 U.S. at 333.      The Court based

its analysis upon the historical powers of federal courts of

equity, which the Court found did not extend to the issuance of

such preliminary injunctions.              See id. at 319-22.          The Court

explicitly did not consider the argument that such a preliminary


                                        - 11 -
injunction was available under the law of the forum state pursuant

to Rule 64.    Id. at 318 n.3; see also id. at 330–31 (noting that

Rule 64 authorizes the use of state prejudgment remedies).

           Here, the district court correctly held that it was

authorized    by    Rule      64   and    Massachusetts      law   to   issue    the

preliminary injunction.            Rule 64 provides that in any federal

action, "every remedy is available that, under the law of the state

where the court is located, provides for seizing a person or

property to secure satisfaction of the potential judgment."                     Fed.

R. Civ. P. 64(a).            Many courts have interpreted this Rule to

include injunctive relief under state law.                See, e.g. U.S. ex rel.

Rahman v. Oncology Assocs., 198 F.3d 489, 501 (4th Cir. 1999)

("[T]he    scope        of   [Rule]      64   incorporates      state   procedures

authorizing any meaningful interference with property to secure

satisfaction       of    a   judgment,        including   any    state-authorized

injunctive relief for freezing assets."); see also Hendricks v.

Bank of Am. N.A., 408 F.3d 1127, 1139 (9th Cir. 2005) (applying

California standard for preliminary injunction under Rule 64);

Coley v. Vannguard Urban Improvement Assoc., Inc., No. 12-cv-5565,

2016 WL 7217641, at *6 (E.D.N.Y. Dec. 13, 2016) (same for New York)

(collecting cases).           This court also has recognized as much in

dicta.    See Micro Signal Rsch. Inc. v. Otus, 417 F.3d 28, 33 n.3

(1st Cir. 2005) ("Appellants might have argued that injunctive

relief in these circumstances is beyond the historic role of


                                         - 12 -
equity, see Grupo Mexicano[], but that case involved only federal

equity power and a claimed breach of contract.                In this diversity

case, state law may arguably govern . . . ." (citations omitted));

Charlesbank Equity Fund II v. Blinds To Go, Inc., 370 F.3d 151,

161 (1st Cir. 2004) ("The Court's reasoning [in Grupo Mexicano]

supports the continued vitality of Rule 64.").

              Skinner's fall-back argument is that a district court's

power to enter a preliminary injunction under Rule 64, if any, is

limited      to    cases   brought    to   federal    court    under    diversity

jurisdiction.         This argument is unsupported and unpersuasive.

Nothing in Rule 64 indicates that the power to rely upon the forum

state's law to "secure satisfaction of the potential judgment"

turns   on    the    basis    for    the   district   court's    subject-matter

jurisdiction.       And Skinner cites no case law so limiting the scope

of Rule 64.

              Skinner      further    argues    the   preliminary      injunction

entered here was not permitted by Massachusetts law.                   It contends

that the same limitations on federal equity jurisdiction discussed

in Grupo Mexicano confine Massachusetts state courts sitting in

equity,      and    the    preliminary     injunction   here    constitutes     a

"creditor's bill" that cannot be issued prejudgment.                       Skinner

points to no Massachusetts appellate court decision adopting its




                                       - 13 -
argument.5     And there is good reason for that, because we have

found no such support in the caselaw.

             The weight of Massachusetts authority indicates that the

Supreme   Judicial    Court     of    Massachusetts   would     permit    the

preliminary injunction at issue here.          Under Massachusetts law,

trial courts are afforded "broad discretion to grant or deny

injunctive relief."    Lightlab Imaging, Inc. v. Axsun Techs., Inc.,

13 N.E.3d 604, 614 (Mass. 2014).         Contrary to Skinner's position,

this discretion historically has included the authority to enter

a   preliminary    injunction    restraining    defendants'      assets    in

circumstances similar to the case at bar. See, e.g., Bos. Athletic

Assoc. v. Int'l Marathons, Inc., 467 N.E.2d 58, 62 (Mass. 1984)

(affirming     preliminary    relief     enjoining    the     dispersal    of

defendant's funds); R.G. v. Hall, 640 N.E.2d 492, 494 (Mass. App.

Ct. 1994) (indicating a court's authority to sequester defendant's

assets up to the amount plaintiffs may reasonably recover); Riley


     5    In support instead, Skinner cites a line of non-binding
trial court decisions issued by a single Superior Court judge
holding that preliminary injunctions enjoining the dispersal of
assets is unavailable under the equity powers of Massachusetts
state courts. See SW Invs., Inc. v. 75 Sydney St., LLC, No. 2184-
cv-00338, 2021 WL 5626284, at *1–2 (Mass. Super. Ct. Apr. 6, 2021)
(Salinger, J.); Anaesthesia Assocs. of Mass., PC v. Plexus
Anesthesia Servs. of Mass., PC, 34 Mass. L. Rptr. 668, 2018 WL
1863660, at *2–3 (Mass. Super. Ct. Feb. 21, 2018) (Salinger, J.);
ABCD Holdings, LLC v. Hannon, No. 1684-cv-01840, 2016 WL 4211501,
at *2 (Mass. Super. Ct. June 27, 2016) (Salinger, J.); Interisle
Consulting Grp., LLC v. Galaxy Internet Servs., Inc., 32 Mass. L.
Rptr. 177, 2014 WL 3816557, at *1–2 (Mass. Super. Ct. June 16,
2014) (Salinger, J.).


                                     - 14 -
v.   Mechs.      Bank,    395    N.E.2d    889,     890   (Mass.      App.    Ct.   1979)

(affirming entry of preliminary injunction restricting defendant

from selling or transferring certain assets).6

              The district        court correctly asserted its authority

under     Rule   64   and    Massachusetts         law    to   enjoin    Skinner     from

dissipating its assets to avoid payment of any judgment against

Skinner.

              C. The District Court did not Abuse its Discretion

              Skinner next challenges the preliminary injunction on

the ground that, in this case which the district court has been

presiding over for years, the court failed to set forth the

specific factual findings upon which it based its decision to enter

a preliminary injunction. Skinner argues the district court failed

to satisfy its obligation under Federal Rule of Civil Procedure

52, leaving the parties only to speculate as to the court's

reasoning.        Skinner       adds   that the district court abused its

discretion       by      concluding       that     Pineda      made     the   requisite




      6   Unpublished Superior Court decisions have reached the
same result. See, e.g., Berardi Lending, LLC v. LS Southfield,
LLC, No. 1884-cv-02184, 2018 Mass. Super. LEXIS 230, *6–7 (Mass.
Super. Ct. Aug. 24, 2018) (unpublished); Marino, P.C. v. PJD Ent.
of Worcester, Inc., No. 981211B, 1998 WL 1181259, at *1 (Mass.
Super. Ct. July 14, 1998) (unpublished); see also Commonwealth v.
Caliri, 10 N.E. 3d 671 (Table), 2014 WL 2815527, *1–3 (Mass. App.
Ct. June 24, 2014) (unpublished) (affirming a contempt order
relating to a preliminary injunction which enjoined defendant from
dissipating his assets).


                                          - 15 -
demonstrations of likelihood of success and irreparable harm, and

by not requiring the workers to post a bond pursuant to Rule 65(c).

            Pineda disagrees and argues the district court's factual

findings are clear from the record and the "extensive findings of

fact issued by the [d]istrict [c]ourt on numerous other [m]otions

brought by the parties."              Pineda further contends that the workers

proffered proof sufficient to show they likely will succeed on the

merits   and     would       suffer    irreparable     harm    if   the     preliminary

injunction      did     not    issue.        The   workers    add    that     the    court

appropriately declined to require a bond in this case.

            This court holds that Pineda presented ample evidence

from which the district court reasonably could determine that

Pineda demonstrated a reasonable likelihood of success on the

merits     of    the       workers'     claims;     Pineda    likely      will      suffer

irreparable harm because Skinner "may dissipate or conceal [its]

assets to avoid judgment"; and, the balance of the equities weigh

in Pineda's favor, warranting the preliminary injunction entered

in this case.         Pineda IV, 2019 WL 8262655, at *1.               This evidence,

together    with       the    other    testimonial     and    documentary        evidence

submitted       in   this     well-traveled        case,   supports     the      district

court's entry of the preliminary injunction.

            To       the    extent    Rule   52(a)    requires      fact-findings       in

support of a preliminary injunction, "appellate courts are not

overly demanding where the evidence [in the record] makes clear


                                          - 16 -
what the court has implicitly found."                Micro Signal, 417 F.3d at

32.    We can affirm the result where, as here, "the basis for the

court's decision is clear" and the "record gives substantial and

unequivocal      support   for    the    ultimate     conclusion."         Reich   v.

Newspapers of New England, Inc., 44 F.3d 1060, 1078–79 (1st Cir.

1995) (quoting Unt v. Aerospace Corp., 765 F.3d 1440, 1444 (9th

Cir. 1985)).      In a case such as this, where the district court has

been handling it for years, has received substantial testimonial

and    documentary     evidence    in    connection        with    the   preliminary

injunction motion and other motions, and has held a hearing on the

matter, the court's sparse written factual findings will not be

fatal to its entry of a preliminary injunction.                    See id. at 1079

("[A]nemic factual findings are not fatal to the decision so long

as a complete understanding of the issues may be had from the

record on appeal."); see, e.g., Pineda v. Skinner Services, LLC

("Pineda I"), No. 16-cv-12217, Dkt. No. 69 (D. Mass. Sept. 6, 2017)

(granting conditional class certification);                      Pineda v.   Skinner

Services, LLC ("Pineda II"), No. 16-cv-12217, 2018 WL 10579448 (D.

Mass. Dec. 10, 2018) (granting plaintiffs' motion for contempt of

court); Pineda III, 2019 WL 3754015 (granting plaintiffs' motion

for class certification); Pineda IV, 2019 WL 8262655 (entering

preliminary injunction); Pineda V, 2020 WL 1308086 (granting in

part   denying    in   part   defendants'         motion    to    stay   preliminary

injunction);     Pineda    VI,    2020    WL     1310035    (denying     defendants'


                                        - 17 -
motion for reconsideration concerning the preliminary injunction);

see also Pineda v. Skinner Services, LLC ("Pineda VII"), No. 16-

cv-12217, 2020 WL 5775160 (D. Mass. Sept. 28, 2020) (denying, for

the most part, defendants' motions for summary judgment).                  The

district court was not required to repeat its factual findings in

each and every memorandum and order entered in this case.

            Further, based on this record, the district court did

not abuse its discretion in concluding that Pineda likely was to

succeed on the merits of his FLSA and Massachusetts state law

claims.     As the court observed in addressing Pineda's motion for

class    certification,    several     workers   have     testified   to   the

Reporting Policy, Pineda III, 2019 WL 3754015, at *1-2, and Skinner

has produced no corroborated evidence to the contrary, id. at *7

(regarding     defendants'   testimonies      that   no   Reporting   Policy

existed, "defendants have not produced any corroborating evidence

. . . .").     The court has also acknowledged that the workers have

proffered     testimony   concerning    the   involuntary    nature   of   the

Uniform Policy, id. at *3, and evidence showing that the primary

investigator in the Wage and Hour Division of the Department of

Labor concluded that Skinner violated certain sections of the FLSA,

id. at *3.7


     7    Skinner's argument that the workers have failed to show
a likelihood of success on the merits because the workers did not
file a summary judgment motion and have conceded that fact issues
remain for the jury is misplaced.     The argument conflates the


                                  - 18 -
            It likewise was not an abuse of discretion for the

district court to conclude that Pineda would be irreparably harmed

absent the preliminary relief.    Although "[t]he possibility that

a defendant may not have assets on the day of judgment may not

automatically make out a showing of irreparable injury," this court

has observed that "the story is quite different where there is a

strong indication that the defendant may dissipate or conceal

assets."    See Micro Signal, 417 F.3d at 31.   And the record here

shows that, soon after Pineda filed suit, Skinner formed multiple

companies closely associated with Skinner Demolition, which Pineda

alleges were created to dissipate assets.    One of these companies

transferred $10,000 per month to defendant David Skinner before

dissolving.    Another provided services to Skinner Demolition that

previously were provided by Skinner Demolition, and then was sold

for $3.4 million.    Shortly after this sale, Skinner reported to

the court that it would suffer financial hardship if required to

pay into escrow $46,165.17 -- approximately one percent of the

sale price -- to satisfy the district court's contempt order.   The

court could reasonably take into account the dubious nature of the

argument.     Moreover, Pineda proffered additional evidence that



standards for summary judgment and a preliminary injunction.
Compare Charlesbank, 370 F.3d at 162 (likelihood of success on the
merits); with Velazquez-Ortiz v. Vilsack, 657 F.3d 64, 70 (1st
Cir. 2011) (no genuine dispute of material fact warranting judgment
as a matter of law).



                               - 19 -
"Skinner [Demolition] may have plans to declare bankruptcy and

form a new company because of this lawsuit" and has considered

transferring its assets to avoid paying a judgment to the laborers.

The district court was well within its discretion to conclude that

there was a likelihood that Skinner was taking steps to conceal or

dissipate its assets.8

          Nor did the district court abuse its discretion in not

requiring the laborers, who are low-wage workers,        to post a

million-dollar bond pursuant to Fed. R. Civ. P. 65(c).     The bond

requirement is not jurisdictional, see Aoude v. Mobil Oil Corp.,

862 F.2d 890, 895–96 (1st Cir. 1988), and Skinner has failed to

show how it has been harmed without the bond, see Jorgensen v.

Cassiday, 320 F.3d 906, 919 (9th Cir. 2003).   See also Int'l Assoc.

of Machinists and Aerospace Workers v. E. Airlines, 925 F.2d 6, 9

(1st Cir. 1991) (finding "ample authority for the proposition that

the provisions of Rule 65(c) are not mandatory and that a district

court retains substantial discretion to dictate the terms of an

injunction bond.").   To the contrary, Skinner has represented that

"Skinner Demolition is a significant ongoing concern with $7-8


     8    Skinner's argument that the accounting provision
constitutes an abuse of discretion because it is a mandatory
preliminary injunction subject to a heightened standard also falls
short. The "affirmative" act of submitting an accounting to the
court is de minimus and used only to maintain the status quo. See
Braintree Lab'ys, 622 F.3d at 40–41 (applying a heightened standard
for mandatory preliminary injunctions because they "alter[] rather
than preserve[] the status quo.").


                              - 20 -
million dollars in gross annual revenues," and that any judgment

against it "would only represent a fraction of Skinner Demolition's

worth."    Further, the district court had tailored the injunction

and conditioned the attachment so that they caused no demonstrative

damage to Skinner.         See Pineda IV, 2019 WL 8262655, at *2–3.

            Skinner        finally        argues,   unsuccessfully,       that    the

district court lacked jurisdiction to enter any injunction as it

did here due to the anti-injunction provisions of the Norris-

LaGuardia Act, 29 U.S.C. §§ 107 and 113 (the "Act").                     Whether or

not the premise is correct that the Act's anti-injunction language

would prevent the entry of a state law preliminary injunction, it

is clear the Act has no applicability here.

            The Norris-LaGuardia Act governs injunctions in cases

"involving or growing out of a labor dispute," 29 U.S.C. § 107,

and not actions for unpaid wages under the FLSA.                    The Act defines

"labor disputes" to include "any controversy concerning terms or

conditions       of   employment,         or   concerning    the    association   or

representation        of   persons        negotiating,      fixing,    maintaining,

changing, or seeking to arrange terms or conditions of employment."

Id. § 113(c).         By contrast, the FLSA protects the statutory --

rather    than    contractual        --    rights   of   individual     workers   to

guaranteed compensation for all work performed.                    See Barrentine v.

Arkansas-Best Freight Sys., Inc., 450 U.S. 728, 741 (1981); see

also 29 C.F.R. § 785.7 (requiring that employees covered by the


                                          - 21 -
FLSA be paid for "all the time during which an employee is

necessarily required to be on the employer's premises, on duty or

at a prescribed work place").

          While no circuit court has addressed directly whether a

claim for unpaid wages under the FLSA constitutes a "labor dispute"

as defined by the Norris-LaGuardia Act, in these circumstances, we

agree with the district courts that have rejected such arguments.

See, e.g., Mitchell v. Barbee Lumber Co., 35 F.R.D. 544, 547 (S.D.

Miss. 1964); Bowe v. Judson C. Burns, Inc., 46 F. Supp. 745, 746–

47 (E.D. Pa. 1942); see also In re Piccinini, 35 F.R.D. 548, 550–

51 (W.D. Pa 1964) ("The [statutory] responsibility of an employer

to . . . pay minimum wages, or to pay proper overtime wages to

employees properly entitled under the [FLSA] is not related to

employer-employee negotiations or their disputes.").9

          We hold the strictures of the Norris-LaGuardia Act do

not govern the subject preliminary injunction issued against an

employer in this case for unpaid wages.    The district court had

federal question jurisdiction over this case pursuant to 28 U.S.C.




     9    Also relevant, several courts have entered preliminary
injunctions in FLSA actions without mention of the Norris-
LaGuardia Act. See, e.g., Mullins v. City of New York, 626 F.3d
47, 53–56 (2d Cir. 2010); Scalia v. Unforgettable Coatings, Inc.,
455 F. Supp. 3d 987, 993–94 (D. Nev. 2020); Acosta v. Austin Elec.
Servs. LLC, 322 F. Supp. 3d 951, 955-62 (D. Ariz. 2018); see also
Haitayan v. 7-Eleven, Inc., 762 F. App'x 393, 395 (9th Cir. 2019)
(unpublished) (vacating the denial of preliminary injunctive
relief in an FLSA action).


                                - 22 -
§   1331   and   could   enter   injunctive   relief   under   Rule   64   and

Massachusetts law without first holding an evidentiary hearing.

 III.      Conclusion

             Affirmed.    Costs are awarded to the Pineda parties.




                                    - 23 -